 



Exhibit 10.1
Execution Copy
INDEMNITY AGREEMENT
     This INDEMNITY AGREEMENT, dated as of February _,2006 (this “Agreement”),
is made and entered into by General Growth Properties, Inc., a Delaware
corporation (“GGP”) and The Rouse Company, LP, a Delaware limited partnership
and the successor to The Rouse Company, Inc., a Maryland corporation (“Rouse”)
(collectively, the “Indemnifying Parties”), in favor of and for the benefit of
the Holders.
     WHEREAS, in 1996 Rouse acquired The Hughes Corporation (“THC”) pursuant to
the Agreement and Plan of Merger, dated as of February 22, 1996 (the “1996
Merger Agreement”), among Rouse, TRC Acquisition Company I and THC (the “1996
Merger”);
     WHEREAS, in satisfaction of a condition precedent set forth in the 1996
Merger Agreement, Rouse entered into that certain Contingent Stock Agreement,
effective as of January 1, 1996 (the “CSA”), in favor of and for the benefit of
the Holders;
     WHEREAS, pursuant to Section 7.04(a) of the CSA, Rouse agreed to require
any successor to all or substantially all of the business and/or assets of
Rouse, by agreement in form and substance reasonably acceptable to the Holders,
to expressly assume and agree to perform the CSA in the same manner and to the
same extent that Rouse would be required to perform it if no such succession
took place;
     WHEREAS, pursuant to Section 7.04(b) of the CSA, Rouse expressly agreed
that, without the prior written consent of the Majority Holders, it would not
undertake or complete any transaction if such transaction could reasonably be
expected to have a prejudicial effect on the Holders with respect to their
non-taxable receipt of securities pursuant to the 1996 Merger Agreement or the
CSA;
     WHEREAS, GGP, Rouse, and Red Acquisition LLC (“Merger Sub”) are parties to
that certain Agreement and Plan of Merger dated as of August 19, 2004 (the “2004
Merger Agreement”), pursuant to which, as of the “Effective Time” (as defined in
the 2004 Merger Agreement), Merger Sub merged with and into Rouse and GGP
assumed the obligations of Rouse under the CSA (collectively the “2004 Merger”);
     WHEREAS, in connection with the 2004 Merger, GGP and Rouse entered into
that certain Assumption Agreement dated October 19, 2004, pursuant to which GGP
assumed the obligations of Rouse under the CSA (the “GGP Assumption”);
     WHEREAS, as a result of the 2004 Merger and the GGP Assumption, future
distributions of Contingent Shares under the CSA will be made to the Holders in
shares of common stock of GGP rather than shares of common stock of Rouse;
     WHEREAS, the Indemnifying Parties desire to indemnify the Holders, on the
terms and conditions set forth herein, for the possibility of certain actual or
deemed tax liabilities the Holders may incur as a result of the 2004 Merger
and/or the GGP Assumption; and

 



--------------------------------------------------------------------------------



 



     WHEREAS, the Indemnifying Parties are entering into this Agreement (i) in
satisfaction of certain aspects of the Order, dated November 8, 2005, of the
Arbitration Panel, comprised of Judge George Pratt, Mr. Gerald Aksen and
Mr. Burt Lehman, that heard certain disputes between the Indemnifying Parties
and the Representatives relating to the CSA; (ii) with the understanding between
the Indemnifying Parties that this Agreement be in lieu of, and supersede and
replace in its entirety, the one-sentence indemnity contained in Paragraph 2 of
the GGP Assumption; and (iii) the Indemnifying Parties’ and the Representatives’
respective positions on the foregoing sentence are contained in a letter dated
March     , 2006.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Indemnifying
Parties hereby agree as follows:
ARTICLE I
DEFINITIONS
     1.01 Defined Terms. As used in this Agreement, the following defined terms
have the meanings indicated below:
          (a) “Accounting Referee” has the meaning specified in Section 2.05.
          (b) “Agreement” means this Indemnity Agreement.
          (c) “Applicable Federal Rate” has the meaning specified in the CSA.
          (d) “Code” means the Internal Revenue Code of 1986, as amended.
          (e) “Contest” has the meaning specified in Section 2.06(a).
          (f) “Contestant” has the meaning specified in Section 2.06(a).
          (g) “Contingent Shares” has the meaning specified in the CSA.
          (h) “CSA” has the meaning specified in the preamble of this Agreement.
          (i) “GGP” has the meaning specified in the preamble of this Agreement.
          (j) “GGP Assumption” has the meaning specified in the preamble of this
Agreement.
          (k) “GGP Shares” means shares of the common stock of GGP (or any
successor thereto) to be issued or delivered to the Holders pursuant to the CSA.
          (l) “Gross-Up” means any gross-up payment due to any Holder or
Contestant pursuant to Section 3.03.

 



--------------------------------------------------------------------------------



 



          (m) “Holders” means each of the Holders, as defined in the CSA, and in
the case of a Holder which is a Pass Through Entity the term “Holders” includes
the Pass Through Entity and the Member or Members of such Pass Through Entity.
          (n) “Inclusion Issue” has the meaning specified in Section 2.04(a).
          (o) “Indemnifiable Liability” means any Taxes resulting to or payable
by a Holder, from time to time, as a result of any Tax Assumption being
determined to be incorrect solely because of the consummation of the 2004 Merger
and/or the GGP Assumption, reduced (but not below zero) by any applicable
Indemnity Credit; provided, however, that notwithstanding anything herein to the
contrary, the term Indemnifiable Liability does not include, with respect to any
Holder, any tax liability attributable to (i) any interest income realized for
tax purposes by reason of the issuance or delivery to such Holder, or to the
Pass Through Entity of which such Holder is, or was, a member, of shares under
the CSA, whether prior or subsequent to the consummation of the 2004 Merger;
(ii) the 1996 Merger failing to qualify as a “reorganization” within the meaning
of Section 368(a) of the Code for any reason other than solely because of the
consummation of the 2004 Merger and/or the GGP Assumption; (iii) the execution
and delivery of the CSA incident to the 1996 Merger or the receipt of shares
thereunder being treated as one or more taxable events for any reason other than
solely because of the consummation of the 2004 Merger and/or the GGP Assumption;
(iv) the issuance or delivery of shares of stock pursuant to the CSA prior to
the consummation of the 2004 Merger other than solely because of the
consummation of the 2004 Merger and/or the GGP Assumption; or (iv) consummation
of the 2004 Merger on Rouse shareholders as such, generally.
          (p) “Indemnifiable Shares” means (i) shares of common stock of Rouse
issued or delivered to the Holders or the Pass Through Entities pursuant to the
1996 Merger; (ii) shares of common stock of Rouse issued or delivered pursuant
to the CSA; or (iii) GGP Shares issued or delivered pursuant to the CSA, the
bases of which, for income tax purposes, are affected by an Indemnifiable
Liability.
          (q) “Indemnifying Parties” has the meaning specified in the preamble
of this Agreement.
          (r) “Indemnity Credit” means, with respect to any Holder, the amount
of reduction of Tax of such Holder solely resulting from an event giving rise to
an Indemnifiable Liability, which reduction is realized by such Holder upon the
disposition of an Indemnifiable Share in a transaction in which gain or loss is
recognized for federal income tax purposes prior to the Indemnity Payment Date
with respect to such share.
          (s) “Indemnity Payment Date” means the date on which the Indemnifying
Parties are obligated to pay the amount of any Indemnifiable Liability as
provided in Sections 2.04 through 2.06.
          (t) “Majority Holders” has the meaning specified in the CSA.
          (u) “Member” means each partner, member, stockholder or other
beneficial owner of a Pass Through Entity. Where a Member is a Pass Through
Entity, then the term “Member” shall also include the Member or Members of such
Pass Through Entity.

 



--------------------------------------------------------------------------------



 



          (v) “Merger Sub” has the meaning specified in the preamble of this
Agreement.
          (w) “Notice of Issue” has the meaning specified in Section 2.04(a).
          (x) “Pass Through Entity” means any entity taxable as a partnership,
“S corporation” or other entity the income of which is not taxed to the entity
but to its Members and any entity whose existence separate from its Member or
Members is disregarded for tax purposes.
          (y) “Rouse” has the meaning specified in the preamble of this
Agreement.
          (z) “Section” means, unless otherwise indicated, the relevant Section
of this Agreement.
          (aa) “Taxes” means, with respect to any Holder, an amount determined
by multiplying the highest combined marginal federal and applicable state,
foreign or local tax rate on income or gain on the character of income
recognized (including in the case of any state, foreign or local taxes, taxes
denominated as franchise taxes) times the income or gain asserted or finally
determined, as the case may be, to be recognized by such Holder as a result of
an Indemnifiable Liability. For purposes of determining such amount, any
calculation will be made without regard to any deductions, losses or credits of
the Holders or Pass Through Entity, as the case may be, which are not directly
related to the 1996 Merger or the CSA.
          (bb) “Tax Assumptions” mean the following regarding the tax treatment
of the 1996 Merger, the 2004 Merger and the GGP Assumption to the Holders:
                    (i) the 1996 Merger constituted a “reorganization” within
the meaning of Code Section 368(a);
                    (ii) no taxable income or gain was recognized by the Holders
as a result of the exchange of stock of THC for that of Rouse in connection with
the 1996 Merger or by their acquisition of rights pursuant to the CSA;
                    (iii) no taxable income or gain was, or will be, recognized
by the Holders by reason of the issuance or delivery of shares of stock pursuant
to the CSA prior to the consummation of the 2004 Merger, except to the extent
that a portion of each share of stock so issued or delivered was treated as
interest for income tax purposes;
                    (iv) for United States federal income tax purposes and for
the income tax purposes of any state or any political subdivision thereof, no
taxable income or gain was recognized by the Holders by reason of the execution
and delivery of this Agreement;
                    (v) for United States federal income tax purposes and for
the income tax purposes of any state or any political subdivision thereof, the
GGP Assumption will not result in the recognition of income, gain or loss for
tax purposes by the Holders; and

 



--------------------------------------------------------------------------------



 



                    (vi) for United States federal income tax purposes and for
the income tax purposes of any state or any political subdivision thereof, the
issuance or delivery to the Holders or a Pass Through Entity of GGP Shares (or
those of a successor) pursuant to the CSA will not result in taxable income or
gain to the Holders, except to the extent that any portion of each GGP Share so
issued or delivered is treated as interest income for tax purposes.
          (cc) “Taxing Authority” means the United States Secretary of Treasury
and any delegate thereof, the United States Internal Revenue Service and any
comparable state or local agency or authority.
          (dd) “Tax Notice” has the meaning specified in Section 2.04.
          (ee) “THC” has the meaning specified in the preamble of this
Agreement.
          (ff) “1996 Merger” has the meaning specified in the preamble of this
Agreement.
          (gg) “1996 Merger Agreement” has the meaning specified in the preamble
of this Agreement.
          (hh) “2004 Merger” has the meaning specified in the preamble of this
Agreement.
          (ii) “2004 Merger Agreement” has the meaning specified in the preamble
of this Agreement.
ARTICLE II
INDEMNIFICATION AND REPRESENTATIONS
     2.01 Indemnification. Subject to the conditions set forth in this
Agreement, the Indemnifying Parties hereby agree to pay and to be jointly and
severally liable to each Holder (and to each Contestant for purposes of
Section 2.01(v)) for the sum of: (i) any Indemnifiable Liability incurred or
otherwise suffered by such Holder and any interest, penalties or additions to
tax asserted in connection therewith; (ii) without duplication of any amount
specified in clause (i), the amount of any additions to tax and penalties
imposed on such Holder as a result of such Holder reporting consistent with
Section 2.03(a); (iii) all out of pocket costs, fees and expenses incurred or
paid by such Holder in the preparation of the Notice of Issue pursuant to
Section 2.04; (iv) all out of pocket costs, fees and expenses incurred or paid
by such Holder pursuant to Section 2.05; (v) any amounts due to such Holder or
Contestant pursuant to the terms of Section 2.06; (vi) any out of pocket costs,
fees and expenses incurred or paid by such Holder in connection with enforcement
of this Agreement, but only to the extent that such Holder is successful in
adjudicating the enforcement of this Agreement; and (vii) in each case, any
applicable Gross-Up.
     2.02 Clawback. In order for a Holder to be entitled to indemnification from
the Indemnifying Parties hereunder, such Holder must agree to repay to the
Indemnifying Parties any amounts received by such Holder pursuant to
Section 2.01 if, and only to the extent that, the aggregate tax due on any
subsequent disposition by such Holder of any Indemnifiable Shares is

 



--------------------------------------------------------------------------------



 



less than the amount that would have been due had the event giving rise to the
Indemnifiable Liability not occurred (in each case, calculated using the same
assumptions as to highest marginal tax rates used in the definition of “Taxes”);
provided, however, that such repayment obligation shall not arise, if and to the
extent, that such tax reduction is attributable to any event or reason other
than as a result of the event giving rise to the Indemnifying Parties’ payment
of the Indemnifiable Liability, including, by way of example, a Holder’s death.

     2.03 Payment Reductions. (a) In order for a Holder to be entitled to
indemnification from the Indemnifying Parties hereunder, such Holder must absent
a determination from a Taxing Authority or the written consent of the
Indemnifying Parties, file all tax returns in a manner consistent with the Tax
Assumptions. The Indemnifying Parties shall have no obligation to make any
payments under this Agreement to a Holder who fails to comply with this Section
2.03(a).

          (b) The Indemnifying Parties shall have no obligation to make any
payment to a Holder under this Agreement if (x) such Holder shall fail to comply
timely with the requirements of Sections 2.04 and 2.06 and (y) as a result the
Indemnifying Parties’ ability to contest an Indemnifiable Liability with respect
to such Holder or any other Holder shall be materially adversely affected.
     2.04 Notice of Issue. (a) If at any time a Taxing Authority asserts by
notice to any Holder (a “Tax Notice”) that such Holder is, directly or
indirectly, required to include in income an amount that would result in an
Indemnifiable Liability (an “Inclusion Issue”), then in order for a Holder to be
entitled to indemnification pursuant to Section 2.01 with respect to such
Indemnifiable Liability, such Holder must first deliver within the earlier of
(x) 60 days after the receipt of such Tax Notice or (y) 30 days before action
must be taken in any proceeding regarding the Contest of such Inclusion Issue
(unless such Holder receives the Tax Notice during such 30 day period in which
case such Holder shall be required to deliver within a reasonable time) to the
Indemnifying Parties a written demand for payment of any amounts due pursuant to
Section 2.01. which notice (the “Notice of Issue”) shall include;
                    (i) a description of the Inclusion Issue in reasonable
detail;
                    (ii) copy of the Tax Notice;
                    (iii) a calculation of the Indemnifiable Liability;
                    (iv) a representation by such Holder that it has reported
and will continue to report to each Taxing Authority in a manner consistent with
the Tax Assumptions;
                    (v) written confirmation, in form and in substance
reasonably acceptable to the Indemnifying Parties, that such Holder (x) will
comply with its obligations under the provisions of this Agreement and
(y) confirms that it is bound by all of the terms of this Agreement.
          (b) Within ten (10) days of receipt of the Notice of Issue by an
Indemnifying Party, the Indemnifying Parties shall either (i) pay the Holder who
submitted such Notice of Issue

 



--------------------------------------------------------------------------------



 



the total amount shown due in such Notice of Issue or (ii) notify such Holder in
writing of their intent to have the calculation of the Indemnifiable Liability
contained in the Notice of Issue verified pursuant to Section 2.05 and/or their
intent to Contest the Inclusion Issue pursuant to Section 2.06(a).
     2.05 Verification. At the request of the Indemnifying Parties, the accuracy
of any calculation of the Indemnifiable Liability in a Notice of Issue shall be
verified by an independent, nationally recognized public accountant selected
initially by the Indemnifying Parties and reasonably satisfactory to the Holder
who submitted such Notice of Issue (the “Accounting Referee”). The Accounting
Referee will have up to 30 days after its appointment (or, if shorter, the
period ending ten (10) days before the date when payment of the Indemnifiable
Liability is due to the relevant Taxing Authority) to resolve the accuracy of
the calculations with regard to the Indemnifiable Liability contained in the
Notice of Issue and deliver its findings. In order to enable the Accounting
Referee to verify such amounts the relevant Holder and the Indemnifying Parties
will provide to the Accounting Referee information reasonably necessary for
verification. Verification pursuant to this Section 2.05 shall be solely the
expense of the Indemnifying Parties unless the amount claimed to be payable by
the relevant Holder is incorrect by the greater of 25% or twenty-five thousand
dollars ($25,000.00), in which case such Holder shall bear the expense of the
verification. In the absence of manifest error, the relevant Holder and the
Indemnifying Parties shall be bound by the findings of the Accounting Referee
pursuant to this Section 2.05 and such amounts plus any additional amounts owed
pursuant to Section 2.01(a) shall be paid (unless the relevant Holder has also
received a notice of the Indemnifying Parties’ intent to Contest) to the
relevant Holder by the Indemnifying Parties on the date that the Accounting
Referee delivers such findings.
     2.06 Contests; Settlement. (a) The Indemnifying Parties may require any
Holder who submits a Notice of Issue or the authorized representative of the
Pass Through Entity of which such Holder is a Member, as appropriate, (herein
the “Contestant”) to contest (including any appeals) at the Indemnifying
Parties’ expense the Taxing Authority’s assertion with respect to the relevant
Inclusion Issue (“Contest”).
          (b) If the sole issue being contested is an Inclusion Issue, then the
Indemnifying Parties shall have full control over such Contest but with due
regard to the interests of the Indemnifying Parties, the relevant Holder and the
Contestant. Any costs, fees and expenses (including the payment of any asserted
tax deficiency required in order to pursue a refund) incurred by the Contestant
or the relevant Holder as a result of any Contest (“Contest Costs”) pursuant to
this Section 2.06(b) shall be paid by the Indemnifying Parties.
          (c) If issues, in addition to Inclusion Issues, are being contested in
the same proceeding the Contestant shall have full control over such Contest
including any decision to appeal the Contest but with due regard to the
interests of both the Indemnifying Parties, the relevant Holder and the
Contestant, provided that upon the request of the Indemnifying Parties and where
in each case such request by the Indemnifying Parties is not unreasonably
delayed (for the avoidance of doubt, a request by the Indemnifying Parties will
not be considered unreasonably delayed if such request is made within 15 days of
the Indemnifying Parties’ receipt of the Notice of Issue) (i) the Contestant
shall make reasonable efforts to permit the Contest of the Inclusion Issues to
proceed separately from any other issues, (ii) the Contestant shall be permitted
to settle the

 



--------------------------------------------------------------------------------



 



Inclusion Issues only with the consent of the Indemnifying Parties and (iii) the
Contestant shall to the extent possible consult with the Indemnifying Parties
(or the advisor designated by the Indemnifying Parties) during the course of
such Contest (including, by way of example, permitting the Indemnifying Parties
to review all written documents prior to submission) and shall, to the extent
possible, permit the Indemnifying Parties (or the advisor designated by the
Indemnifying Parties) to attend the portion of any meetings or telephone
conferences with a Taxing Authority during which an Inclusion Issue is being
discussed. The Indemnifying Parties shall be obligated to pay only those Contest
Costs directly relating to the Contest of the Inclusion Issues and an equitable
share of all other Contest Costs which result from any Contest pursuant to this
Section 2.06(c).
          (d) In the event of a Contest, all amounts due to any Holder or
Contestant pursuant to Section 2.01 shall be paid to such Holder or Contestant
by the Indemnifying Parties at least ten (10) days before such amounts are due
and payable by such Holder or Contestant.
ARTICLE III
GENERAL PROVISIONS
     3.01 Notices. (a) All notices, requests and other communications which are
required or may be given pursuant to this Agreement shall be in writing and
shall be deemed given when delivered by hand, fax (receipt confirmed), or
reputable overnight courier service as follows:
                    (i) If to the Holders, as their names and addresses appear
on the registry described in Section 4.09 of the CSA
                    (ii) If to GGP or Rouse,

     
 
  Chief Financial Officer
 
  General Growth Properties, Inc.
 
  110 N. Wacker Drive
 
  Chicago, IL 60606
 
  Telephone Number: (312) 960-5252
 
  Facsimile Number: (312) 960-5463
 
   
 
  and to
 
   
 
  General Counsel
 
  General Growth Properties, Inc.
 
  110 N. Wacker Drive
 
  Chicago, IL 60606
 
  Telephone Number: (312) 960-5540
 
  Facsimile Number: (312) 960- 5485


 



--------------------------------------------------------------------------------



 



     3.02 Certain Calculation Assumptions. The calculation of the amount of any
Indemnifiable Liability, any Indemnity Credit or any other amount hereunder will
be made without regard to any deductions, losses or credits of the Holders or
Pass Though Entities, as the case may be, which are not directly related to the
1996 Merger or the CSA.
     3.03 Gross-Up of Payments. The amount of all payments to a Holder and to a
Contestant pursuant hereto shall include a gross-up for any federal, state,
foreign or local taxes actually payable by such Holder or Contestant with
respect to the receipt of such payment and such gross-up so that the sum of the
payment plus the gross-up, net of any federal, state, foreign or local taxes
thereon is equal to such payment.
     3.04 Receipt of Payment by a Pass Through Entity. Any receipt of payment by
a Pass Through Entity of which a Holder is a Member shall be deemed a receipt by
such Holder to the extent of such Holder’s allocable interest in the income of
such entity.
     3.05 Entire Agreement. This Agreement supersedes all prior discussions and
agreements by or on behalf of the Indemnifying Parties and the Holders with
respect to the subject matter hereof and contains the sole and entire agreement
between the Indemnifying Parties and the Holders with respect to the subject
matter hereof.
     3.06 Amendment. This Agreement may be amended, supplemented or modified by
a written instrument duly executed by the Indemnifying Parties; provided,
however, that no such amendment, supplement or modification of this Agreement
shall be binding upon or enforceable against any Holder or Pass Through Entity
for any purpose unless (and then only to the extent) approved by such Holder or
Pass Through Entity in writing. The Indemnifying Parties shall promptly deliver
to each Holder a copy of each amendment, supplement or modification of this
Agreement, together with a written explanation (in reasonable detail) of the
nature and purpose of such amendment, supplement or modification and the effect
which it has on the Holders.
     3.07 Binding Effect. This Agreement is binding upon, inures to the benefit
of and is enforceable by the Indemnifying Parties and the Holders and their
respective executors, personal representatives, administrators, successors,
heirs, distributees, devisees, legatees and assigns. Each Indemnifying Party
shall require any successor (whether direct, by purchase, merger, consolidation
or otherwise) to all or substantially all the business and/or assets of such
Indemnifying Party, by agreement in form and substance reasonably acceptable to
the Representatives, to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that such Indemnifying Party would be
required to perform this Agreement if no such succession had taken place.
      3.08 Third Party Beneficiaries. The terms and provisions of this Agreement
are intended solely for the benefit of the Indemnifying Parties and the Holders
(and the Pass Through Entities of which they may be Members) and their
respective executors, personal representatives, administrators, successors,
heirs, distributees, devisees, legatees and assigns, and this Agreement shall
not be construed to confer third-party beneficiary rights upon any other person.
     3.09 Headings. The headings used in this Agreement have been inserted for
convenience of reference only and do not define, modify or limit the provisions
hereof.

 



--------------------------------------------------------------------------------



 



     3.10 Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future law or order, and
if the rights or obligations of any party hereto under this Agreement will not
be materially and adversely affected thereby, such provision will be fully
severable and the remaining provisions of this Agreement will remain in full
force and effect and will not be affected by the illegal, invalid or
unenforceable provisions.
     3.11 Governing Law. This Agreement shall be governed by and constructed in
accordance with the laws of the State of Delaware applicable to a contract
executed and performed in the State of Delaware, without giving effect to the
conflicts of laws principles thereof.
     3.12 Term. This Agreement shall remain in effect with respect to each
Holder until 60 days after the later of the expiration of the statute of
limitations (as extended) or the final settlement or adjudication of all
Contests for which Notices of Issue were submitted prior to the expiration of
the statute of limitations, as extended.
     3.13 Counterparts. This Agreement may be executed in any number of
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.
     3.14 No Right of Set Off. Anything herein or elsewhere to the contrary
notwithstanding, the obligations of each Indemnifying Party to make payments
under this Agreement and otherwise to perform its obligations under this
Agreement shall not be affected by any set off, counterclaim, recoupment,
defense or other claim, right or action that such Indemnifying Party may have
against any person or entity.
     3.15 Interest on Late Payments. All amounts due under this Agreement which
are not paid when due shall bear interest until paid at the Applicable Federal
Rate plus 5%.
     3.16 Joint and Several Liability. The obligations of the Indemnifying
Parties under this Agreement are joint and several.
     3.17 Reasonable Conduct. The Indemnifying Parties, and each Holder shall
act in a commercially reasonable manner in respect to all matters that are the
subject of this Agreement. Accordingly, the Indemnified Parties’ obligations to
indemnify a Holder for costs, fees and expenses pursuant to Section 2.01 shall
be limited solely to those costs, fees and expenses that are commercially
reasonable.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Indemnifying Party has signed this Agreement as of
the date first above written.

              General Growth Properties, Inc.
 
       
 
  By:   /s/ Ronald Gern
 
       
 
  [Name]   Ronald Gern
 
       
 
  [Title]   Senior Vice President and General Counsel
 
       
 
            The Rouse Company, LP
 
       
 
      By: Rouse LLC, its General Partner
 
       
 
  By:   /s/ Ronald Gern
 
       
 
  [Name]   Ronald Gern
 
       
 
  [Title]   Senior Vice President
 
       

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT AND AGREEMENT OF REPRESENTATIVES
     The undersigned, acting in their capacities as Representatives under the
CSA, hereby (i) acknowledge that the form and substance of the foregoing
Indemnity Agreement are acceptable to them; (ii) relinquish and waive any and
all rights they may have on behalf of the Holders under the one sentence
indemnity contained in Paragraph 2 of the GGP Assumption, dated on or about
October 19, 2004 (the “One Sentence Indemnity”); (iii) agree that they will not
assert any claims under or otherwise seek to enforce the One Sentence Indemnity
on behalf of any Holder; (iv) acknowledge that they had pursued a claim on
behalf of the Holders in the recent Arbitration challenging the One Sentence
Indemnity and that, following the Arbitration Panel’s November 8, 2005 Order,
entered into discussions with the Indemnifying Parties which, among other
things, led to the foregoing Indemnity Agreement; and (v) acknowledge that with
the execution of the Indemnification Agreement and pursuant to the Final Order
of the Arbitration Panel, the Representatives no longer assert that the
Rouse/GGP merger constitutes a Prohibited Transaction.

     
 
  /s/ David G. Elkins
 
   
 
  David G. Elkins, as Representative
 
   
 
  /s/ Platt W. Davis III
 
   
 
  Platt W. Davis III, as Representative
 
   
 
  /s/ David L. Lummis
 
   
 
  David L. Lummis, as Representative

 